Citation Nr: 0735039	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) rating for chronic 
lumbar-dorsal strain with narrowing, L5-S1.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired from active duty in April 1986 with more 
than 20 years of active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in September 2006.

A rating decision dated in March 2005 denied the veteran 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran has not expressed disagreement with the March 
2005 rating decision.

In a January 2006 decision, the RO denied service connection 
for depression and cerebrovascular accident secondary to 
service-connected disability.  Following receipt of the 
veteran's January 2006 notice of disagreement, a Statement of 
the Case was issued in July 2006.  As no substantive appeal 
has been received, the issues arising from the January 2006 
RO decision are not before the Board.


FINDING OF FACT

1.  A VA physician has indicated that 25 percent of the 
veteran's low back symptoms are attributable to service-
connected disability.

2.  The veteran's low back disability is manifested by no 
more than slight limitation of motion.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for chronic lumbar-
dorsal strain with narrowing, L5-S1, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in December 2002 and June 2004, the 
veteran was informed of the evidence and information 
necessary to substantiate the increased rating claim, the 
information required to enable VA to obtain evidence in 
support of that claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The VCAA letter 
informed the veteran that he should submit any medical 
evidence pertinent to his claim.  

Appropriate VCAA notice was not provided to the appellant 
prior to the initial adjudication.  Pelegrini.  In the 
present case, complete VCAA notification was not achieved 
until after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice was harmless error.  Although 
the notice was provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. 

In March 2006 the veteran was provided notice in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  
Records from the Social Security Administration (SSA) and a 
state disability claim are also of record.  Further, the 
veteran has undergone examinations that have addressed the 
matters presented by this appeal.  

At the September 2006 Board hearing the veteran's 
representative indicated that additional evidence might be 
forthcoming, and the record was held open for 60 days.  No 
additional evidence has been submitted.  Neither the veteran 
nor his representative has requested VA's assistance in 
obtaining any records, and have not provided VA with any 
information that would allow VA to obtain additional 
information.

The veteran has not identified any pertinent, obtainable 
evidence that remains outstanding.  The Board has also 
perused the medical records for references to treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

A September 1986 rating decision granted service connection 
for the back disability at issue, and assigned a 
noncompensable evaluation that has remained in effect since 
that time.  The veteran's disability has been characterized 
as chronic lumbar-dorsal strain with narrowing, L5-S1.

The Board notes that the veteran suffered a back injury 
subsequent to service.  Both a private and VA examiner have 
provided opinions concerning the relationship between the 
veteran's service-connected back disability and his over-all 
back symptoms.  A March 1993 entry in a private medical 
record (R.J.W., M.D.) stated as follows:

It is my opinion that this patient 
sustained an acute injury consisting of a 
fracture of the pars intra-articularis at 
L5-S1 on the left during an injury 
sustained at work on December 21, 1992.  
I find no evidence that the [veteran] had 
previous back problems and the symptoms, 
exam and radiographs are all consistent 
with an acute injury which occurred at 
that time.

In a June 2006 addendum to a May 2006 VA spine examination, 
the examiner commented as follows:

The veteran's current low back condition 
is not entirely due to the service 
connected lumbosacral strain.  It should 
be noted that the diagnostic impression, 
which was an impression only and not a 
definite diagnosis, of possible slight 
narrowing at L5-S1 disk space, in the 
service, was never borne out by any of 
the previous X-rays of lumbosacral spine 
and therefore this is not a definite 
diagnosis and should be redacted from the 
record.  In other words, he never had DDD 
L5-S1 and does not have it now.

In my opinion, I apportion the current 
low back condition to 25% service, 75% to 
the fracture of his spine, as noted in 
the above reports in 1992.

The veteran's claim for an increased rating for his back 
disability was received on September 24, 2002.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  In pertinent part, an amendment 
affected general diseases of the spine and became effective 
September 26, 2003.  The Board notes that changes to 
Diagnostic 5293, pertaining to intervertebral disc syndrome, 
have also taken place.  However, as specifically noted by VA 
examiners in January 2003 and May 2006, degenerative disc 
disease (and objective findings of radiculopathy) is not 
involved in this case.

Under rating criteria in effect prior to September 26, 2003, 
Diagnostic Code 5292 provided that limitation of motion of 
the lumbar segment of the spine is rated 10 percent when 
slight, 20 percent when moderate, and 40 percent when severe.  
Diagnostic Code 5292.

Diagnostic Code 5295, lumbosacral strain, provided a 10 
percent rating with characteristic pain on motion.  It 
provided a 20 percent rating if there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  Severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is given a 40 percent rating.  Diagnostic Code 5295.

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003.  Under 
this formula, a 10 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; where there 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees; 
or muscle spasm, guarding or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  The 
next higher 20 percent evaluation contemplates forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reverse lordosis or abnormal kyphosis.  Lastly, a 
40 percent evaluation is for assignment with evidence of 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for lumbosacral strain.

The evidence prior to September 2003 consists primarily of a 
January 2003 VA examination.  At that examination, the 
veteran complained of back pain that was at a low level but 
was accompanied several times per year by six to seven weeks 
of increasing pain.  Examination revealed that the paraspinal 
muscles were normal with no spasm.  He was able to bend over 
and get his fingers to the mid-shin area.  His backward 
extension was 10 degrees, with lateral flexion to 30 degrees 
and lateral bending to 25 degrees.  The veteran had negative 
straight leg raising, negative flip sign, and no pain with 
compression of the axial skeleton.  The diagnosis was chronic 
lumbosacral pain with no evidence of radiculopathy.  It was 
noted that the veteran did not have intervertebral disk 
syndrome.  X-rays revealed mild degenerative changes and 
nonspecific straightening of lumbar lordosis.

The evidence subsequent to September 2003 consists primarily 
of a May 2006 VA examination.  At that examination, it was 
noted that the veteran had a limp, but the limp was 
attributed to the veteran's cerebrovascular accident.  The 
veteran complained of daily back pain (4/10).  He also stated 
that he had pain radiating in the right lower extremity to 
the foot, with numbness.  Examination of the thoracic spine 
revealed right para lumbar muscles tenderness (slight), with 
no muscle spasms.  Sensory touch was dull on the right as 
compared to normal on the left.  Straight leg raising was 60 
degrees on the right.  Range of motion of the thoracic/lumbar 
spine was flexion to 65 degrees, extension to 20 degrees, 
with side bending and rotation to 20 degrees.  The veteran 
had pain at terminal degrees with no changes on repeated 
flexion.  Lumbosacral spine with mild degenerative joint 
disease was noted, with no evidence of radiculopathy.  The 
examiner further noted that functional impairment (which the 
examiner characterized as commingled with his cerebrovascular 
accident) was moderately severe, with no weakness, 
fatigability, or incoordination.

The Board notes that both private and VA examiners have 
highlighted the importance of the veteran's post-service 
December 1992 spine fracture.  Indeed, the Board notes that 
the veteran's private physician could find no evidence that 
the veteran had any back problems prior to the December 1992 
injury.  In this regard, the Board finds it useful to review 
the July 1986 VA examination, the examination that provided a 
basis for the initial rating of this disability.

At the July 1986 VA examination, the veteran indicated that 
he had complaints related to the mid-dorsal and lower lumbar 
back.  Physical examination revealed full motion of the back 
with slight tenderness in the mid-dorsal and lower lumbar 
area without any evidence of spasm.  Neurologic examination 
was negative.  The diagnosis was probable chronic back 
strain.  X-rays revealed minimal scoliosis and questionable 
minimal narrowing, L5-S1 with an otherwise normal lumbosacral 
spine.

While both private and VA examiners have essentially 
attributed the most significant portion of the veteran's 
current back symptoms to the post-service December 1992 spine 
fracture, the Board acknowledges that the May 2006 VA 
examiner has attributed 25 percent of the veteran's current 
low back condition to his service-connected disability.  With 
these thoughts in mind, the Board will consider the veteran's 
back disability under the old and new criteria.  While the 
application of the new criteria is effective from September 
26, 2003, the old criteria must be considered for the entire 
period of the veteran's claim.

In looking to the old criteria, Diagnostic Code 5292, the 
Board observes that the veteran had back extension of only 10 
degrees on the January 2003 VA examination.  Normal backward 
extension of the lumbar spine is 35 degrees.  However, as 
only 25 percent of the 25 degrees lacking of normal 
extension, according to the May 2006 VA examiner's opinion, 
is attributable to the service-connected back disability, a 
finding of backward extension limited to 29 degrees is for 
consideration.  Such findings, especially when considered in 
connection with 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995), approximates a 10 percent rating 
under Diagnostic Code 5292, as no more than slight limitation 
of lumbar spine motion is shown.  

Range of motion findings from the May 2006 VA examination are 
less favorable to the veteran and do not provide for a higher 
rating under Diagnostic Code 5292.  As findings from the 
January 2003 VA and May 2006 VA examinations do not show 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral in a 
standing position, a rating of 20 percent under Diagnostic 
Code 5295 is not warranted.

When considering the criteria that were revised effective 
September 26, 2003, and when viewing the results from the May 
2006 VA examination, a rating of 10 percent (but no higher, 
as, for example, forward flexion of the thoracolumbar spine 
is greater than 30 degrees, and is greater than 60 degrees, 
and the combined range of motion of the thoracolumbar spine 
is 125, which is greater than 120 degrees) would be warranted 
under Diagnostic Code 5237, as the veteran demonstrated 
thoracic/lumbar spine flexion to 65 degrees.  However, when 
considering this range of motion finding in light of the fact 
that most of it has essentially been attributed to non-
service-connected disability, the Board finds that such a 
finding most closely approximates a noncompensable rating.

In short, the Board finds that a 10 percent rating for the 
veteran's back disability under Diagnostic Code 5292 is 
warranted.

The Board has also reviewed the September 2006 Board hearing 
testimony, wherein the veteran (and his wife) recounted his 
post-service on the job back injury and also discussed 
current manifestations of his back disability.  While the 
veteran and his wife are competent to testify as to the 
veteran's current back problems, as laymen, they are not 
qualified to specifically indicate what symptoms, or the 
degree of such symptoms, are attributed to the service-
connected back disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1995)(holding that laypersons are not 
competent to offer medical opinions).  Simply put, trained 
medical professionals have essentially attributed 75 percent 
of the veteran's low back symptoms to nonservice-connected 
disability.

While the evidence supports a 10 percent rating, the 
preponderance of the evidence is against a rating higher than 
10 percent, and the benefit of the doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that any of the veteran's back disability has 
required frequent hospitalization, or that manifestations of 
the back disability exceed those contemplated by the 
schedular criteria.  There is no suggestion in the record 
that the back disability has resulted in marked interference 
with employment.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App

ORDER

A rating of 10 percent for chronic lumbar-dorsal strain with 
narrowing, L5-S1, is granted, subject to the applicable law 
governing the award of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


